NOT FOR PUBLICATION                            FILED
                    UNITED STATES COURT OF APPEALS                         JUN 12 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        No. 17-30163

                Plaintiff–Appellee,              D.C. No. 3:16-cr-00171-JO-1

 v.

JAZMAN ANTOINE MOORE,                            MEMORANDUM*

                Defendant–Appellant.

                    Appeal from the United States District Court
                             for the District of Oregon
                     Robert E. Jones, District Judge, Presiding

                              Submitted June 8, 2018**
                                 Portland, Oregon

Before: GRABER and M. SMITH, Circuit Judges, and KORMAN,*** District
Judge.

      Defendant-Appellant Jazman Moore was charged with being a felon in

possession of a firearm in violation of 18 U.S.C. § 922(g)(1). After the district


      *
        This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
         The panel unanimously concludes this case is suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).
      ***
         The Honorable Edward R. Korman, United States District Judge for the
Eastern District of New York, sitting by designation.
court denied Moore’s suppression motion, Moore entered an unconditional guilty

plea, in which he acknowledged that by pleading guilty he would not “be able to

appeal from the judge’s denial of any pretrial motions.” He was ultimately

sentenced to 57 months’ imprisonment. We affirm.

      1. Moore’s appeal of the denial of his suppression motion is foreclosed by

his unconditional guilty plea, which “waives all non-jurisdictional defenses and

cures all antecedent constitutional defects, allowing only an attack on the voluntary

and intelligent character of the plea.” United States v. Brizan, 709 F.3d 864, 866–

67 (9th Cir. 2013). Moore’s reliance on Federal Rule of Criminal Procedure

11(b)(1)(N) is misplaced. That rule requires district courts to inform defendants of

“the terms of any plea-agreement provision waiving the right to appeal or to

collaterally attack the sentence.” Fed. R. Crim. P. 11(b)(1)(N). Here, however,

there was no plea agreement, only an unconditional guilty plea. Rule 11(b) thus did

not require the district court “to inform the defendant that his guilty plea waives

the right to appeal.” United States v. Cortez, 973 F.2d 764, 768 (9th Cir. 1992).

      Nor does it matter that the district court stated, at the close of sentencing,

that “[i]f you wish to appeal further, you may do so.” That statement, which

occurred six months after Moore’s unconditional plea, does not show that his plea–

–with its inherent waiver––was involuntary or unknowing when entered. See

United States v. Lopez-Armenta, 400 F.3d 1173, 1176–77 (9th Cir. 2005).


                                           2
      2. Moore also contends that the district court procedurally erred by failing to

adequately address his argument that, given his mental capacity and physical

condition, he should receive a lower sentence. Because Moore did not object to the

district court’s explanation of its sentence below, we review for plain error. See

United States v. Vasquez-Perez, 742 F.3d 896, 900 (9th Cir. 2014). We find none.

The record reflects that the district court heard Moore’s mitigation arguments and

sufficiently explained why it sentenced Moore to a term at the top of the

Guidelines range.

      AFFIRMED.




                                          3